JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00072-CR

                CHARLES TREVAUGHN TIGG BLAKEY, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

      Appeal from the 185th District Court of Harris County (Tr. Ct. No. 1410435)

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on June 27, 2014. After inspecting the record of the court below, it is the
opinion of this Court that it has no jurisdiction over the appeal. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered August 18, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.